PER CURIAM: *
The attorney appointed to represent James Demoung Williams has moved for *389leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Williams has filed a response. Our independent review of the record, counsel’s brief, and Williams’s response discloses no nonfrivolous issue for appeal. Williams’s claim of ineffective assistance of counsel may be raised in a timely 28 U.S.C. § 2255 motion. See United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006). Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *389published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.